Citation Nr: 1813691	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-28 822		DATE
		

THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected post-traumatic stress disorder (PTSD).


ORDER

The appeal of service connection for sleep apnea is dismissed.


FINDING OF FACT

On January 24, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for sleep apnea have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty for 20 years, including a verified period from April 1983 to January 1989.  His decorations include a Vietnam Service Medal with four Bronze Service Stars and a Vietnam Gallantry Cross with device.  
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for the claimed disability.  

In an August 2014 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge; however, in September 2017, he withdrew his hearing request.  See 38 C.F.R. § 20.704(d).

Dismissal of appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  











Here, the Veteran submitted a written statement in January 2018 requesting withdrawal of his appeal for service connection for sleep apnea.  He also indicated in a March 2017 phone call that he wished to withdraw his appeal.  In light of this, the Veteran has withdrawn his appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue on appeal and it is dismissed.



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  Disabled American Veterans



Department of Veterans Affairs


